Citation Nr: 0938534	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right knee instability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for right knee degenerative joint disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder acromioclavicular degenerative joint disease 
prior to June 25, 2007 and in excess of 20 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August 2005 and July 2007 and Decision Review Officer (DRO) 
decision dated in August 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the RO granted a 30 percent disability 
rating for the veteran's right knee instability and noted 
that this was the maximum evaluation for knee instability 
under the current rating schedule.  The RO stated that the 
appeal was considered fully resolved and no further action 
would be taken on the issue of right knee instability.  The 
Veteran's representative, however, argues that consideration 
to a change in the diagnostic code should be considered if it 
allows for a higher evaluation.  Thus, the Board finds that 
this issue remains on appeal.  As the Board is remanding for 
an additional knee examination, the Board will await the 
findings prior to making any determination with respect to 
the veteran's right knee instability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent two VA examinations to assess the 
severity of his service-connected right knee and right 
shoulder disabilities in July 2005 and June 2007.  At the 
July 2005 VA examination, the Veteran reported that "[o]nce 
in a while he has tingling pain going down the lateral aspect 
of the leg down to the third through the fifth toes with 
numbness and tingling."  The examiner found on physical 
examination that there was decreased sensory function to the 
right third, fourth, and fifth toes, right foot suggestive of 
a right peroneal neuropathy.  In the August 2006 DRO 
decision, it was noted that the Veteran had decreased sensory 
function in the third, fourth, and fifth toes of the right 
foot but that the examiner did not indicate that it was 
related to his prior right knee surgery.  The DRO noted that 
if the Veteran believed that this was due to his right knee 
surgery, and if he wanted to claim service connection for the 
nerve dysfunction in his right foot as being secondary to 
service-connected right knee surgery, he should "let us 
know."  The Board, however, finds that any neurological 
manifestations related to service-connected right knee 
disability is encompassed in his claim for increased rating.  
Thus, the Board finds that in order to afford the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  In this regard, an 
additional medical opinion in conjunction with the review of 
the entire record and examination of the Veteran is warranted 
to indicate whether or not the Veteran's right foot 
neurological manifestations are caused by his service-
connected right knee disability.

Further, at the June 2007 VA examination, the examiner noted 
that the Veteran was able to get his right shoulder to 90 
degrees and then had to raise and forcibly get his shoulder 
to move past the 90 degrees.  The examiner stated that there 
was a loud pop and crepitus, the shoulder appeared to rotate 
anteriorly and then he was able to raise his arm to 150 
degrees.  The examiner noted that with triple repetitive 
activity, the shoulder locked and caught at about 90 degrees 
to 100 degrees each time but he was able to rotate his hand 
and arm and get his shoulder to release and then abduct to 
about 150 degrees.  The examiner noted that after triple 
repetitive activity, the Veteran stated that he just had an 
ache but did not indicate if there was decreased motion due 
to repetition.  Thus, the Board notes that the examiner did 
not adequately address additional functional loss due to 
pain, weakness, excessive fatigability, etc. DeLuca v. Brown, 
8 Vet. App. 202 (1995).
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
additional VA examination to ascertain 
the severity of his service-connected 
right knee instability and DJD.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished. 

The examiner should separately identify 
and address all residuals attributable to 
the Veteran's service-connected right 
knee disability, to include all 
neurological and orthopedic residuals.  
The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the Veteran's service-
connected right knee disability and any 
residuals associated with any nonservice-
connected disorders.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

Specifically, the examiner should:

(a) Identify any and all nerves involved, 
note all neurological symptoms, and 
perform complete sensory, motor, reflex, 
and strength testing.  The examiner 
should also discuss the extent, if any, 
of paralysis of the nerves involved.  The 
examiner should then provide an opinion 
as to the extent to which this disorder 
is disabling, preferably in qualitative 
terminology (mild, moderate, moderately 
severe, or severe).  

(b) Note all orthopedic symptoms 
associated with the service-connected 
right knee disability, and perform range 
of motion testing, and report range of 
motion findings in degrees.  Application 
of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The examiner should determine whether the 
Veteran's joint involved exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
joint identified is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  
 
2.  The Veteran should be afforded an 
additional VA examination to ascertain 
the severity of his service-connected 
right shoulder DJD.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished. 

The examiner should separately identify 
and address all residuals attributable to 
the Veteran's service-connected right 
shoulder DJD, to include all neurological 
and orthopedic residuals as addressed in 
1 (a) and 1 (b) above.  The examiner 
should distinguish, to the extent 
possible, between symptomatology 
resulting from the Veteran's service-
connected right shoulder disability and 
any residuals associated with any 
nonservice-connected disorders.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


